Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 18, 2016

The Court of Appeals hereby passes the following order:

A16D0333. ESTATE OF MILDRED DAVIS, MURIEL MONTIA, EXECUTOR
    v. DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE
    FOR LONG BEACH MORTGAGE LOAN TRUST 2005-WL3 et al.

      Muriel Montia filed suit against Deutsche Bank National Trust Company
(“Deutsche Bank”), alleging a quiet title claim and seeking the appointment of a
special master. Deutsche Bank filed a motion to dismiss for failure to state a claim,
which the trial court granted on March 24, 2016. On April 10, 2016, Montia filed an
application for discretionary appeal from the trial court’s order.1
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” The dismissal order in this case is a final
order, and no provision of OCGA § 5-6-35, the discretionary appeal statute, appears
to apply. See Turner v. Taylor, 179 Ga. App. 574, 575 (1) (b) (346 SE2d 920) (1986).
      This Court will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Montia shall have ten days from the date of this
order to file a notice of appeal with the superior court. The superior court is instructed
to include a copy of this order in the record transmitted to this court.




      1
        Montia filed her application in this Court, and we transferred the case to the
Supreme Court. The Supreme Court determined that the case did not invoke its title
to land jurisdiction and returned the case to this Court.
Court of Appeals of the State of Georgia
                                     08/18/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.